                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Cedric Quentin Greene                                            Docket No. 4:12-CR-84-3BO

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Cedric Quentin Greene, who, upon an earlier plea of guilty to
Conspiracy to Distribute a Quantity of Cocaine Base (Crack) in violation of 21 U.S.C. § 846 and 21 U.S.C.
§ 841(b)(l)(C); and Using and Carrying a Firearm During and in Relation to a Drug Trafficking Crime and
Aiding and Abetting, in violation of 18 U.S.C. § 924(c)(l)(A)(i) and 18 U.S.C. § 2, was sentenced by the
Honorable Terrence W. Boyle, Chief United States District Judge, on May 23, 2013, to the custody of the
Bureau of Prisons for a term of75 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 60 months.

Cedric Quentin Greene was released from custody on March 1, 2018, at which time the term of supervised
release commenced.

A Petition for Action on Supervised Release was submitted to the Court after the defendant tested positive
for marijuana. On November 21, 2018, the Court approved the petition requiring the defendant to participate
in drug treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 15, 2019, the defendant submitted to a urinalysis screening, which was confirmed positive by
Alere Laboratories for marijuana. On January 22, 2019, the defendan,t was confronted with the results from
the urinalysis, at which time he admitted to using marijuana and expressed remorse for his actions. The
defendant informed the undersigned that he feels mental health treatment would be beneficial for him.
Therefore, it is respectfully recommended that the defendant's term of supervised release be continued to
allow the defendant to participate in a course of mental health treatment.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a program of mental health treatment, as directed by the probation
       office.

Except as herein modified, the judgment shall remain in full force and effect.
Cedric Quentin Greene
Docket No. 4:12-CR-84-3BO
Petition For Action
Page2


Reviewed and approved,                       I declare under penalty of perjury that the foregoing
                                             is true and correct.


Isl Robert L. Thornton                       Isl Jay Kellum
Robert L. Thornton                           Jay Kellum
Supervising U.S. Probation Officer           U.S. Probation Officer
                                             200 Williamsburg Pkwy, Unit 2
                                             Jacksonville, NC 28546-6762
                                             Phone: 910-346-5109
                                             Executed On: January 24, 2019

                                     ORDER OF THE COURT

Considered and ordered this ~C day of~A.,,..,,._                , 2019, and ordered filed and
made a art of the records in the above case.


Terrence W. Boyle
Chief United States District Judge
